Citation Nr: 0739832	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  01-01 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from January 1963 to January 
1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of rating determinations by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified before the undersigned at an April 2005 
hearing at the RO.  A transcript of that hearing is of 
record.

In August 2005, this case was remanded by the Board.  Beside 
the claim of service connection for PTSD, the Board remanded 
the issue of entitlement to service connection for a left 
shoulder disability.  The RO granted service connection for a 
left shoulder disability in an October 2005 rating action.  
This represents a complete grant of the benefits as to this 
issue.  Therefore, the Board will only review the claim for 
service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the prior remand of this issue the Board requested that 
the RO obtain VA medical records.  In denying the claim the 
RO in the October 2006 supplemental statement of the case 
(SSOC) noted that the medical records contained diagnoses 
that included sub threshold PTSD and rule out (r/o) PTSD.  
However, it is also noted that a VA physician assistant in 
December 2004 indicated that the veteran met the criteria for 
PTSD.  Further, a diagnosis of PTSD was reported by a 
resident physician in October 2005.  Also PTSD is cited on 
the clinical problem list throughout the VA outpatient 
records. 

The veteran's DD-214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that his last duty 
assignment was with a photo group.  The veteran claims that 
his exposure to graphic war pictures of combat caused his 
PTSD.  In adjudicating a claim for PTSD, the Board must make 
a determination regarding the sufficiency of the stressor.  
Further, the U.S. Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims, hereinafter the Court), 
has indicated that this is, in part, a medical determination.  
See, Dizoglio v. Brown, 9 Vet. App. 163, 167 (1996).  
Therefore, medical clarification would be helpful in 
adjudicating this claim.  Appellant's representative has 
contended that a comprehensive examination is needed in view 
of the current evidence on file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of the 
VA and private medical records pertaining 
to treatment for his PTSD that is not 
already of record.  Appellant's assistance 
in identifying such pertinent records 
should be requested as needed.

2.  Whether or not records are obtained, 
the RO/AMC should afford the veteran a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should provide opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that any current psychiatric 
disability was incurred during his 
military service or is otherwise the 
result of occurrences therein.  If this 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  If a 
diagnosis of PTSD is made, the examiner 
should (1) specify the credible 
"stressors" forming the basis for the 
diagnosis and the evidence upon which 
he/she relied to establish the existence 
of the stressor(s), and (2) describe which 
stressor(s) the veteran reexperiences and 
how he reexperiences them.  The examiner 
should comment on the sufficiency of the 
veteran's reported stressor of being 
exposed to graphic war pictures as a film 
processor.  The report of examination 
should include a complete rationale for 
all opinions expressed.  If further 
verification of any stressor is needed, 
AMC/RO should undertake appropriate steps 
for verification.

3.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



